Response to Arguments
Applicant asserts that the art of record fail to disclose the claimed invention because they do not teach “selecting a resource configuration of the plurality of available resource configurations based on a complexity of the resource configuration”.
The examiner submits that a new art (2012/0239739 of Manglik) discloses selecting a cloud resource configuration of a plurality of available resource configurations based on a complexity of the resource configurations such as combination of cost and performance (see par 0006, 0013, 0064). Thus, the proposed claim amendment filed March 24, 2022 would not place the application in condition for allowance.


/VIET D VU/Primary Examiner, Art Unit 2448